    Case 4:17-cv-00857-Y Document 18 Filed 11/28/18    Page 1 of 1 PageID 80


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

CLARENCE MASON                            §
                                          §
VS.                                       §     ACTION NO. 4:17-CV-857-Y
                                          §
WALMART STORES, INC., ET AL.              §

                                   FINAL JUDGMENT

        In accordance with the Agreed Stipulation of Dismissal With

Prejudice filed on November 16, 2018, and Federal Rule of Civil

Procedure 58, all claims are hereby DISMISSED WITH PREJUDICE to their
refiling.        All costs of Court under 28 U.S.C. § 1920 shall be borne

as agreed by the parties, or, if no agreement has been reached, by

the party incurring them.

        SIGNED November 28, 2018.


                                              ____________________________
                                              TERRY R. MEANS
                                              UNITED STATES DISTRICT JUDGE




FINAL JUDGMENT - Page Solo
TRM/chr
